United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1613
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Robert Montgomery

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 21, 2012
                           Filed: December 17, 2012
                                ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.

       Robert Montgomery was charged with being a felon in possession of a firearm
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Montgomery was convicted
after a jury trial and was sentenced to 188 months imprisonment. Montgomery
appeals his conviction, arguing that the district court1 erred in denying his motion for
acquittal. Montgomery also appeals his sentence, arguing that his prior Missouri
conviction for second-degree domestic assault was not a predicate offense under the
Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), and that his sentence was
both substantively unreasonable under 18 U.S.C. § 3553(a) and grossly
disproportionate to his crime in violation of the Eighth Amendment.2 We affirm.

                                           I.

       Early in the morning of June 21, 2010, officers from the Kansas City, Missouri,
Police Department were dispatched to a report of shots fired. When Sergeant Gregory
Williams arrived at the scene, he observed a red Dodge automobile riddled with bullet
holes exiting an apartment complex. The car was driven by Montgomery, who was
the sole occupant of the vehicle. Sergeant Williams began to follow the red Dodge,
which soon drove away in excess of the speed limit and ran several stop signs.

      After a few blocks, the red Dodge crashed into a parked car, and Montgomery
fled on foot. Sergeant Williams pursued, and Montgomery was taken into custody
about 100 yards from the crash site. After apprehending Montgomery, Sergeant
Williams returned to the crash scene to check the car for any injured persons. Finding
none, he conducted a second scan of the car with his flashlight and observed a Glock
17 9-mm pistol on the front seat of the vehicle. The gun was not loaded and did not


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      2
       In addition to the brief filed by his counsel, Montgomery also raises several
additional issues in a pro se supplemental brief. “It is Eighth Circuit policy not to
consider pro se filings when the appellant is represented by counsel.” United States
v. Halverson, 973 F.2d 1415, 1417 (8th Cir. 1992) (per curiam). However, we have
reviewed the arguments in Montgomery’s supplemental brief and find they are
without merit.

                                          -2-
contain a magazine. Montgomery was arrested after a computer check showed that
he was a convicted felon.

       Montgomery subsequently was charged with being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). Montgomery pled not guilty and
represented himself with stand-by counsel at trial. At the close of the Government’s
case in chief, Montgomery orally moved for a judgment of acquittal, which the district
court denied. At the conclusion of trial, the jury convicted Montgomery.

      The Presentence Investigation Report (“PSR”) classified Montgomery as an
armed career criminal based on three prior convictions for violent felonies or serious
drug offenses, all in Missouri: second-degree assault in 1993, sale of a controlled
substance in 1998, and second-degree domestic assault in 2007. This classification
subjected Montgomery to a mandatory minimum sentence of 180 months under the
ACCA. The PSR also applied an armed career criminal enhancement, United States
Sentencing Commission, Guidelines Manual, §4B1.4 (Nov. 2012), raising
Montgomery’s offense level from 28 to 33. Montgomery’s resulting Guideline range
was 188 to 235 months. Montgomery filed pro se objections to several portions of the
PSR, including the paragraph discussing his second-degree domestic assault
conviction.

       During sentencing, Montgomery elected to be represented by his stand-by
counsel. The Government requested an upward variance to a sentence of 328 months.
Montgomery’s counsel argued he should not be subject to the armed career criminal
enhancement or the ACCA mandatory minimum sentence because his second-degree
domestic assault conviction was not necessarily a violent felony. Alternatively,
Montgomery requested the mandatory minimum sentence of 180 months. The district
court concluded that the PSR correctly calculated the Guideline range and imposed
a sentence of 188 months, at the bottom of the Guideline range. Montgomery now
appeals his conviction and sentence.

                                         -3-
                                          II.

       Montgomery challenges his conviction on the grounds of insufficient evidence.
“We review challenges to the sufficiency of the evidence de novo, resolving all
evidentiary conflicts in favor of, and accepting all reasonable inferences that support,
the jury’s verdict.” United States v. Tucker, 689 F.3d 914, 918 (8th Cir. 2012). We
will affirm the verdict “if any rational jury could have found the defendant guilty
beyond a reasonable doubt.” United States v. Ojeda-Estrada, 577 F.3d 871, 874 (8th
Cir. 2009), cert. denied, 130 S. Ct. 1112 (2010).

       Possession of a firearm by a convicted felon requires that the Government prove
(1) previous conviction of a crime punishable by a term of imprisonment exceeding
one year, (2) knowing possession of a firearm, and (3) the firearm was in or affecting
interstate commerce. 18 U.S.C. § 922(g)(1). Montgomery challenges only the second
element, arguing that because there was no witness to his possession of the firearm
and no fingerprint or DNA evidence linking him to the weapon, there was no evidence
that he knowingly possessed the firearm.

       “Constructive possession of a firearm . . . may be established with
circumstantial evidence.” See United States v. Butler, 594 F.3d 955, 965 (8th Cir.
2010). Here, Montgomery fled, first by vehicle and then on foot, when police began
to follow his vehicle. Montgomery was the sole occupant of the vehicle at the time,
and the pistol was discovered on the passenger seat in plain view. Even absent
eyewitness or forensic evidence establishing possession, a jury could reasonably
conclude from these facts that Montgomery was fleeing from police because he
illegally possessed a firearm. See United States v. Varner, 678 F.3d 653, 657 (8th Cir.
2012) (holding that a juror could reasonably infer illegal possession of a firearm
where a defendant fled from police, and also holding that forensic evidence is not
necessary for a felon-in-possession conviction); see also United States v. Arrington,

                                          -4-
215 F.3d 855, 856-57 (8th Cir. 2000) (upholding felon-in-possession conviction where
driver fled after high speed chase and inventory search found a shotgun in the
hatchback); United States v. Hiebert, 30 F.3d 1005, 1009 (8th Cir. 1994) (upholding
felon-in-possession conviction where driver “had control over the rifle, as it was
found in the vehicle that he was driving”). Viewing the evidence in the light most
favorable to the verdict, we conclude that a reasonable jury could have found
Montgomery guilty beyond a reasonable doubt.

                                          III.

       Montgomery presents three challenges to his sentence. First, he argues that the
district court erred by classifying his prior conviction in Missouri for second-degree
domestic assault as a “violent felony” under the ACCA. Second, Montgomery argues
that the application of the ACCA resulted in a sentence that was unreasonable in
violation of 18 U.S.C. § 3553(a). Finally, Montgomery argues that his sentence was
grossly disproportionate to his crime in violation of the Eighth Amendment.

                                          A.

       Montgomery argues that his conviction for second-degree domestic assault in
Missouri, Mo. Rev. Stat. § 565.073, should not be considered an ACCA predicate
offense. Inappropriate application of the ACCA would constitute procedural error.
See United States v. Walker, 555 F.3d 716, 721-22 (8th Cir. 2009). “In reviewing a
sentence for procedural error, we review the district court’s factual findings for clear
error and its application of the guidelines de novo.” United States v. Barker, 556 F.3d
682, 689 (8th Cir. 2009).

      “The first step in determining whether a crime constitutes a violent felony under
the ACCA is to identify the proper category for which the defendant was convicted.”
United States v. Wilson, 568 F.3d 670, 672 (8th Cir. 2009). “Where. . . the statute of

                                          -5-
conviction criminalizes multiple kinds of behavior, we must identify the proper
category that embraces the defendant’s conviction.” Id. Section 565.073 contains
three subsections, criminalizing both purposeful and reckless behavior. Compare Mo.
Rev. Stat. § 565.073.1(1) (“Attempts to cause or knowingly causes physical injury”),
with Mo. Rev. Stat. §§ 565.073.1(2)-(3) (“Recklessly causes . . . physical injury”).
In United States v. Jones, 574 F.3d 546, 552 (8th Cir. 2009), we held that a conviction
for knowing second-degree domestic assault under subsection 565.073.1(1) constitutes
a violent felony under the ACCA. We reject Montgomery’s argument that the
sentencing record is silent as to which subsection of 565.073 he violated, and instead
find that his conviction arose under subsection 565.073.1(1), an ACCA predicate
offense.3

      Montgomery is correct that the judgment from his domestic assault conviction,
which the Government introduced at trial, does not indicate which subsection of
565.073 he violated. The PSR, however, states that “[a]ccording to the charging

      3
        Montgomery notes that Jones did not determine whether a conviction with a
mens rea of reckless, including under subsection 565.073.1(2) or (3), would constitute
an ACCA predicate offense. See Jones, 574 F.3d at 55. Based on our subsequent
decision in Ossana, Montgomery argues that a conviction for reckless second-degree
domestic assault under subsection 565.073.1(2) or (3) should not be considered a
violent felony. See United States v. Ossana, 638 F.3d 895, 903 (8th Cir. 2011)
(holding that an Arizona conviction of aggravated assault based on “merely reckless
use of a vehicle” was not a “crime of violence”); see also United States v. Hennecke,
590 F.3d 619, 621 n.2 (8th Cir. 2010), cert. denied, 131 S. Ct. 78 (2010) (“[W]e
construe the statutory term ‘violent felony’ and the Guidelines term ‘crime of
violence’ as interchangeable.”).

      As in Jones, we do not reach this issue. Since we find that Montgomery’s
conviction was for knowing second-degree domestic assault under 565.073.1(1), we
need not decide whether a conviction for reckless conduct under subsection
565.073.1(2) or (3) constitutes a violent felony under the ACCA.



                                         -6-
document” for the domestic assault conviction, “the defendant knowingly caused
physical injury . . . .” The only subsection of the Missouri statute that criminalizes
knowing conduct is subsection 565.073.1(1), a violent felony under the ACCA.
Jones, 574 F.3d at 552. “This court has repeatedly held that unless a defendant objects
to a specific factual allegation contained in the PSR, the court may accept that fact as
true for sentencing purposes.” United States v. Oaks, 606 F.3d 530, 541 (8th Cir.
2010) (quotation and citation omitted); see also United States v. Menteer, 408 F.3d
445, 446 (8th Cir. 2005) (per curiam) (holding admitted facts in the PSR may establish
that a prior conviction is an ACCA predicate offense). Thus, the PSR’s description
of Montgomery’s domestic assault conviction, based on the charging documents,4 was
sufficient to classify the conviction as an ACCA predicate offense unless Montgomery
objected to the “specific factual allegation” of knowing conduct. See Shepard v.
United States, 544 U.S. 13, 16 (2005) (holding that charging documents may be used
to determine whether prior conviction was ACCA predicate).

       Montgomery argues that he did, in fact, object to the portion of the PSR
describing his domestic assault conviction. However, after careful review of
Montgomery’s pro se objections to the PSR as well as his counsel’s arguments during
the sentencing hearing, we find that Montgomery did not object to the mens rea of his
domestic assault conviction. Instead, Montgomery’s pro se objection to the relevant
portion of the PSR only challenged the “false language” that “inappropriately accused
the defendant of possessing and/or being found in possession of a firearm by police
officers responding to an alleged domestic assault.” The presence or absence of a


      4
      On appeal, the Government has provided the charging documents related to
Montgomery’s second-degree domestic assault conviction, which confirm that
Montgomery was charged with “knowingly caus[ing] physical injury.” (Add. to Br.
of Appellee 5-11.) The Government requests that we take judicial notice of these
documents, as we did in Jones. See 574 F.3d at 551. We deny this request as moot
because we find that the PSR alone was sufficient to establish the subsection of
Montgomery’s conviction.

                                          -7-
firearm during the crime has no bearing on the mens rea of Montgomery’s domestic
assault conviction. Similarly, although Montgomery’s counsel argued at sentencing
that a conviction with a reckless mens rea may not qualify as an ACCA predicate,
counsel never challenged the PSR’s conclusion that Montgomery’s conviction was,
in fact, for knowing conduct.

      In sum, the unobjected-to facts of the PSR, based on the Shepard-qualifying
charging documents, establish that Montgomery’s conviction was for knowing
second-degree domestic assault under subsection 565.073.1(1). Pursuant to Jones,
574 F.3d at 552, this conviction is a “violent felony” under the ACCA. Thus, we find
no procedural error in sentencing Montgomery as an armed career criminal.

                                          B.

       Next, Montgomery argues that the application of the ACCA in his case resulted
in an unreasonable sentence under 18 U.S.C. § 3553(a). We “review the ‘substantive
reasonableness of the sentence’ under the abuse-of-discretion standard considering the
totality of the circumstances.” United States v. Alvizo-Trujillo, 521 F.3d 1015, 1017
(8th Cir. 2008) (citing Gall v. United States, 552 U.S. 38, 51 (2007)).

       “A sentence within the guideline range is given a presumption of substantive
reasonableness on appeal.” United States v. Norris, 685 F.3d 1126, 1128 (8th Cir.
2012) (per curiam) (quotation omitted). During sentencing, the district court judge
thoroughly reviewed the factors contained in section 3553(a), concluded that a
variation from the guideline range was not warranted, and sentenced Montgomery to
188 months. This sentence was at the bottom of the guideline range for his offense,
and only eight months higher than the mandatory statutory minimum sentence of 180
months. Considering the totality of the circumstances, the district court did not abuse
its considerable discretion in sentencing Montgomery to 188 months.



                                         -8-
                                         C.

      Finally, Montgomery argues that his sentence violates the Eighth Amendment.
We review this issue de novo. United States v. Lee, 625 F.3d 1030, 1037 (8th Cir.
2010), cert. denied 132 S. Ct. 124 (2011). “[I]t is exceedingly rare for a noncapital
sentence to violate the Eighth Amendment.” Id. at 1037 (quotation and citation
omitted). Montgomery’s sentence is not one of those rare instances.

       To the extent Montgomery challenges the constitutionality of the ACCA’s
mandatory minimum sentence of 180 months, this argument is foreclosed by prior
decisions of this court. See United States v. Rudolph, 970 F.2d 467, 470 (8th Cir.
1992) (holding that the mandatory minimum sentence of 180 months under the ACCA
does not violate the Eighth Amendment); see also United States v. Yirkovsky, 259
F.3d 704, 707 (8th Cir. 2001) (affirming imposition of ACCA’s 180-month mandatory
minimum sentence on felon possessing a single round of ammunition). This leaves
only the eight-month difference between the mandatory minimum sentence (180
months) and Montgomery’s actual sentence (188 months), which, as explained by the
district court, was justified by the gravity of the offense, Montgomery’s level of
culpability, and his extensive criminal history. See United States v. Wiest, 596 F.3d
906, 911-12 (8th Cir. 2010), cert. denied, 131 S. Ct. 339 (2010). We conclude that
Montgomery’s sentence, which fell at the bottom of the guideline range and only eight
months above the mandatory minimum, does not violate the Eighth Amendment’s
prohibition against cruel and unusual punishment.

                                        IV.

      Accordingly, we affirm.
                     ______________________________




                                         -9-